                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RONALD D. KAISEN,                                           CIVIL ACTION
               Plaintiff,

               v.

TD BANK, N.A.,                                              NO. 18-5504
                      Defendant.

                                           ORDER

        AND NOW, this 11th day of February, 2019, upon consideration of Defendant’s Motion

to Dismiss and briefing in support thereof (ECF Nos. 6, 15), and Plaintiff’s opposition thereto

(ECF No. 12), it is hereby ORDERED that Defendant’s Motion is GRANTED IN PART AND

DENIED IN PART, as follows:

    •   Defendant’s Motion to Dismiss Count One is GRANTED. Count One is DISMISSED

        WITH PREJUDICE.

    •   Defendant’s Motion to Dismiss Count Two is DENIED.

    •   Defendant’s Motion to Dismiss Count Three is GRANTED. Count Three is

        DISMISSED WITH PREJUDICE.

        IT IS FURTHER ORDERED that, upon consideration of Defendant’s Motion to Strike

and briefing in support thereof (ECF Nos. 7, 14), and Plaintiff’s opposition thereto (ECF No. 11),

Defendant’s Motion is DENIED.


                                                     BY THE COURT:


                                                     /s/Wendy Beetlestone, J.

                                                     _______________________________
                                                     WENDY BEETLESTONE, J.
